Title: From George Washington to Colonel Stephen Moylan, 16 February 1780
From: Washington, George
To: Moylan, Stephen


          
            Dr Sir
            Head Quarters Morristown 16th Febry 1780
          
          I have to acknowlege your favors of the 1st and 8th of this month.
          With regard to the act of Assemb[l]y of the State of Connecticut, it appears to me founded on a principle which if extended or carried into a precedent, would be productive of consequences most injurious to the service. In the present instance however there seemed a necessity for complying with it, for the greater ease of the inhabitants and to prevent the cantonements falling too heavy on any particular place. It is always my wish to accommodate where no great injury can result to the service. And I would hope, that notwithstanding the sparse situation into which the cavalry are thrown the attention of the officers will provide against the inconveniences apprehended. I am &.
        